       Case 3:21-cv-00006-MHL Document 3-2 Filed 01/06/21 Page 1 of 1 PageID# 141


Rhashea Lynn Hannon'El                                                   Marie Poppi White Feather El
ChiefJuris Consul                                                        First Assistant Juris Consul


                            GUALE YAMASSEE MBC/INAAN
                                  JUMS CONSUL OFFICE
                                JurisConsulOffice@GualeYamasseeCourLorg
                                               267.312.7322
                                           December 28,2020

United States District Court
Eastern District of Virginia
701 East Broad Street, Suite 3000
Richmond Viiginia,23219

                               RE:   Xi Chin Clan et al. vs. Queen Elizabeth et al.


Greetings:

To the clerk of courts:

Enclosed please find a Civil Cover Sheet and In Forma Pauperis application for Xi Chin Clan et al vs.
Queen Elizabeth et al. filed Thursday December 24, 2020 through mailing at 2:30 p.m. at the United
States Post Office, when upon arrival to the Court House, we found the Court House 'closed" without
any official public notice affixed or other communication indication.

As per the mailbox rule established in common law and American Jurisprudence: "documents are
received by the government when they are placed in the care and custody ofthe U.S. Postal Service".

We therefore, enclose the Civil Cover Sheet and our In Forma Pauperis application to accompany the
documents filed prior to the December 25,2020 celebration.
Thank you for your attention to this matter.

                                                                 Salutations,




                                                                                Ha^^-El ^
                                                                    lefJuris Consul

cc:

Guale Yamassee Court
File


                      E©ED¥E
                1
                          JH-6 2021       J
                                         \jj
                  CLERK. U.S. DISTRICT COURT
                        RICHMOND. VA
